COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-360-CV
 
 
LEGACY MOTORS                                                               APPELLANT
 
                                                   V.
 
KINA N. TATE                                                                       APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Legacy Motors appeals the
trial court=s judgment
for Kina N. Tate on Tate=s breach of
contract claim.  In four points, Legacy
complains that (1) there is no evidence to support the trial court=s judgment, (2-3) the trial court erred by refusing to state any legal
or factual basis for its judgment, in violation of Legacy=s due process rights, and (4) the trial court improperly sustained
Tate=s objection to some of Legacy=s evidence.  All of these
complaints are waived because Legacy does not cite a single legal authority to
support them.[2]  Accordingly, we overrule Legacy=s points and affirm the trial court=s judgment.
 
PER CURIAM
PANEL
F:    CAYCE, C.J.; DAUPHINOT and HOLMAN,
JJ.
 
DELIVERED:  April 20, 2006
 
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 38.1(h) (providing that
brief must contain appropriate citations to legal authorities); Fredonia
State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994)
(discussing long-standing rule that point may be waived due to inadequate
briefing).  We notified Legacy by letter
that its brief did not comply with rule 38.1(h) because it lacked appropriate
citations to legal authorities.  Although
Legacy filed an amended brief, it did not correct this deficiency.